Citation Nr: 1500280	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as due to a service-connected disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to April 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


REMAND

Having reviewed the evidence of record, the Board has determined that additional development is required prior to the adjudication of the Veteran's claims.

In July 2010, the RO granted the Veteran service connection for a right tympanic membrane perforation and denied service connection for tinnitus.  In September 2012 and September 2014, the Veteran's representative alleged that the Veteran's service-connected right tympanic membrane perforation may have caused the Veteran's tinnitus.  Accordingly, on remand the RO must provide the Veteran adequate notice and consider the Veteran's tinnitus claim on a secondary basis, to include obtaining a new medical opinion stating whether the Veteran's service-connected disability caused her tinnitus.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).  In the new opinion, the VA examiner must specifically address the article referenced by the Veteran's representative in the September 2012 statement which discussed tympanic membrane perforation and associated symptoms.

In the same July 2010 RO decision, the Veteran was denied service connection for a psychiatric disorder, claimed as a nervous condition, paranoid schizophrenia, and as a brain disorder.  The RO relied on the April 2010 VA medical opinion of record which opined that the Veteran's psychiatric disorder was "less likely as not . . . caused as a result of her service conditions," reasoning that the Veteran was not sick or injured in service and did not experience any problems in service.  The Board finds this opinion inadequate because the examiner acknowledged the Veteran's lay assertions that she believed her psychiatric disorder was caused by inhaling gas in a gas chamber during service, yet based the negative medical opinion solely on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, on remand the Veteran must be afforded an adequate VA examination and opinion.  See 38 U.S.C.A. § 5103A(d); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Further, since the RO's July 2010 decision, the Veteran submitted a number of statements in support of her claim.  In statements dated September 2010, January 2012, and April 2012, she reported that in 1994 she was diagnosed with a "nervous disorder disease of the brain" which she believed was due to either exposure to nerve gas in a gas chamber during service or a flu shot she received in service.  Accordingly, a remand is also required for the VA examiner to consider both theories of service connection when rendering a medical opinion as to the etiology of the Veteran's psychiatric disability.

In addition, the RO must give the Veteran an additional opportunity to update the claims file with any outstanding private treatment records, to include records from Dr. T.H. and Bay Medical Hospital.  The RO must also associate all outstanding VA treatment records with the Veteran's claims file.  Further, the Veteran made references in the record about applying for Social Security Disability, yet a January 2012 inquiry to the Social Security Administration (SSA) revealed that the Veteran had not filed a claim.  However, the RO's inquiry was only made using the Veteran's maiden name and did not include an inquiry made with her married name, the surname she has used since 1984.  On remand, the RO must include both the Veteran's maiden and married surnames when requesting VA and private medical records and SSA records.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with proper notice informing her of the requirements for substantiating a claim for service connection on a secondary basis.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include private treatment records related to the issue on appeal that are not already associated with the claims file, to include additional records from Bay Medical Center and Dr. T. H.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All requests must list both the Veteran's maiden and married surnames.  .  

Regardless of her response, the RO must also associate all outstanding VA treatment records, including those from Saginaw VA Medical Center, and all SSA records, if applicable, with the evidence of record.  Requests for these records must include both the Veteran's maiden and married surnames.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed, and records are obtained to the extent available, the evidence of record, to include the claims file and all electronic files, must be referred to the VA examiner who completed the April 2010 opinion regarding whether the Veteran's tinnitus is related to her military service or to a service-connected disorder.  

If the April 2010 examiner is unavailable or determines that an opinion cannot be provided without another examination, the Veteran must be scheduled for a new examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed tinnitus is due to or aggravated by the Veteran's service-connected right tympanic membrane perforation.  The VA examiner must specifically address the article referenced in the September 2012 statement from the Veteran's representative which discussed tympanic membrane perforation and associated symptoms.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must also be afforded a VA examination to determine whether any currently or previously diagnosed psychiatric disorder is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service, to include as due to either gas chamber exposure or a flu shot.  The examiner must also state whether any currently or previously diagnosed psychiatric disorder is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The VA medical reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

